Case 1:17-cr-00101-LEK Document 407 Filed 01/07/19 Page 1 of 3   PageID #: 3651




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       SUPPLEMENT TO MOTION
          Plaintiff,                   TO RECONSIDER 11/26/18 EO
                                       DENYING: DEFENDANT’S
         v.                            MOTION TO SEVER TRIAL
                                       (Docket #365); DEFENDANT’S
                                       MOTION FOR ORDER OF
   ANTHONY T. WILLIAMS,                CONTEMPT AGAINST THE
                                       ILLINOIS ANTI-PREDATORY
          Defendant.                   LENDING DATABASE (Docket
                                       #349); DEFENDANT’S
                                       MOTION FOR ORDER OF
                                       CONTEMPT AGAINST THE
                                       ORANGE COUNTY (CA)
                                       DISTRICT ATTORNEY’S
                                       OFFICE (Docket #357);
                                       DEFENDANT’S MOTION FOR
                                       ORDER OF CONTEMPT
                                       AGAINST THE BROWARD
                                       COUNTY (FL) SHERIFF’S
                                       OFFICE (Docket #361);
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE
Case 1:17-cr-00101-LEK Document 407 Filed 01/07/19 Page 2 of 3   PageID #: 3652




              SUPPLEMENT TO MOTION TO RECONSIDER

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby files

   this supplement to Defendant’s motion requesting this court to

   reconsider (Docket #395) this Court’s 11/26/18 EO (Docket #392)

   denying:

      1. [Docket #365] Motion to Sever Defendant as to Anthony T.

         Williams, Anabel Cabebe, Barbara Williams.

      2. [Docket #349] Motion for Order Of Contempt Against The

         Illinois Anti-Predatory Lending Database,

      3. [Docket #357] Motion For Order Of Contempt Against The

         Orange County (CA) District Attorney's Office and

      4. [Docket #361] Motion For Order Of Contempt Against the

         Broward County (FL) Sheriff's Office.

   This motion is based on the declaration of counsel and Exhibit “A”

   attached to this document.
Case 1:17-cr-00101-LEK Document 407 Filed 01/07/19 Page 3 of 3   PageID #: 3653




      Dated: January 7, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
